                                                            Friday, October 4, 2019 at 5:14:00 PM Central Daylight Time

Subject:    RE: Art's - Discovery status and 30(b)(6) date
Date:       Friday, September 27, 2019 at 2:25:10 PM Central Daylight Time
From:       Larry Johnson
To:         Nathaniel Cade
AEachments: image002.png, image003.png, 2019.09.27 30(b)(6) NoQce.pdf

Nate,

ASached is the noQce for the deposiQon on 10/10. I sQll do not have any documents, or any wriSen
responses to our requests. I will also send you a sQpulaQon to amend the schedule regarding our condiQonal
cerQﬁcaQon deadline as we previously agreed.

Thank you,

Larry A. Johnson
Shareholder




PLEASE NOTE: If you receive this email in error, use or disclosure is prohibited. Please noQfy me of the error by email and
delete this email. Thank you.


From: Nathaniel Cade <nate@cade-law.com>
Sent: Wednesday, September 11, 2019 3:08 PM
To: Larry Johnson <ljohnson@hq-law.com>
Subject: Re: Art's - Discovery status and 30(b)(6) date

Larry – Aaer speaking with Lyle, I can conﬁrm Oct. 10 for his deposiQon.

I sQll hope to have documents to you tomorrow. I had lea several messages for a woman at Lyle’s accounQng
ﬁrm, only to ﬁnd out today that she is out on maternity leave (and she is not his accountant, just an admin
that Lyle spke with). I did speak to the CPA at the ﬁrm, and she is going to pull records to see if they have
anything that would idenQfy dancers at the club, including if there were any workers comp payments. She
also is contacQng Lyle’s old accounQng ﬁrm (3 years prior) to see what they may or may not have.

I am conQnuing to hunt things down. Unfortunately, Monday was a Qme suck, as I was rear-ended at 67th &
Silver Spring (3 blocks from District 4) by a driver with no insurance. But, I will conQnue to work to get you
documents.

Nate Cade
(414) 255-3811 (direct)
nate@cade-law.com


From: Larry Johnson <ljohnson@hq-law.com>
Date: Tuesday, September 10, 2019 at 11:05 AM
To: Nate Cade <nate@cade-law.com>

               Case 2:19-cv-00585-PP Filed 10/04/19 Page 1 of 2 Document 12-6                                                 Page 1 of 2
Cc: Summer Murshid <smurshid@hq-law.com>, Timothy Maynard <tmaynard@hq-law.com>
Subject: Art's - Discovery status and 30(b)(6) date

Nate,

During our call on 9/4, you indicated that you do not have any documents yet from your client. However, you
were hopeful that by Thursday of this week, you would have responsive documents. AddiQonally, we
discussed 30(b)(6) dates and we agreed to hold October 9/10 pending conﬁrmaQon from your client which
you anQcipated having by the end of last week. Please let me know if your client is available for the
deposiQon on October 9 or October 10.

Thank you,

Larry A. Johnson
Shareholder




222 E. Erie Street • Suite 210 • P.O. Box 442 • Milwaukee, WI 53201
Phone: (414) 271-8650 • Fax: (414) 271-8442 • www.hq-law.com

PLEASE NOTE: If you receive this email in error, use or disclosure is prohibited. Please noQfy me of the error
by email and delete this email. Thank you.




This email has been scanned for spam and viruses by Proofpoint EssenQals. Click here to report this email as spam.




              Case 2:19-cv-00585-PP Filed 10/04/19 Page 2 of 2 Document 12-6                                    Page 2 of 2
